Portage App. No. 2010-P-0045. This cause is pending before the court as a discretionary appeal. It appears from the records of the court that the appellant has not filed a memorandum in support of jurisdiction, due November 8, 2010, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
It is ordered by the court that this cause is dismissed sua sponte.
Upon consideration of appellant’s motions to stay the court of appeals’ judgment and to challenge subject matter jurisdiction,
It is ordered by the court that the motions are denied as moot.